The order should be reversed, and the action upon the agreement for maintenance should be stayed pending the trial of the action for divorce. The complaint in the action for maintenance is general in its character, alleging simply a breach of the contract and demanding damages in the sum of $250,000. Necessarily the complaint seeks to recover anticipatory damages; and while the pleadings-are in this condition, we do not think that action should be tried until after the trial of the action for divorce. If such action for divorce is not brought on promptly for trial, an application may be made to this court to vacate the stay. Order denying stay reversed upon the law, and motion for stay granted, without costs, with permission to move to vacate the stay providing the divorce case is not moved promptly for trial. Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur,